The defendant, W. H. Hoehn, was charged by information in the county court of Kiowa county, on August 27, 1942, with the crime of selling intoxicating liquor, was tried, convicted, and sentenced to serve a term of 30 days in the county jail and pay a fine of $50 and the costs, and he appeals.
Petition in error and case-made were filed in this court on November 7, 1942. No brief has been filed in this case and no oral argument presented.
Where defendant appeals from a judgment of conviction, and neither any brief is filed nor appearance for oral argument made, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in admission or rejection of testimony. This court will examine the record for jurisdictional errors. If no fundamental error appears, the judgment will be affirmed.
We have examined the record and find that the information is sufficient to charge the offense of selling intoxicating liquor. The evidence is sufficient to sustain the judgment and sentence, and the court's instructions were applicable to the law and facts. On the record before us we have discovered no error which would warrant a reversal of the judgment, and it appears that the defendant was accorded a fair and impartial trial. *Page 417 
The judgment of the trial court is accordingly in all things affirmed.
BAREFOOT, P. J., concurs. DOYLE, J., not participating.